IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NOS. PD-826-06, PD-827-06, PD-828-06, PD-829-06, 
PD-830-06, PD-831-06, PD-832-06, PD-833-06


THE STATE OF TEXAS, Appellant

v.

JOHN DOMINICK COLYANDRO, JAMES WALTER ELLIS, and
THOMAS DALE DELAY, Appellees



ON STATE'S PETITIONS FOR DISCRETIONARY REVIEW
FROM THE THIRD COURT OF APPEALS

TRAVIS  COUNTY



 Per curiam.

O R D E R


	On March 30, 2007, the State filed motions for leave to file reply briefs to John
Dominick Colyandro's post-submission supplemental briefs, which were filed on March 8,
2007, with our permission.  The State's motions for leave to file reply briefs to Colyandro's
post-submission supplemental briefs are granted.   The parties shall submit any additional
briefing for filing in this Court on or before May 8, 2007.  Additional briefing will not be
accepted for filing after May 8, 2007.  Motions for extension of time will not be entertained. 

	IT IS SO ORDERED THIS THE 18th DAY OF April, 2007.

Do Not Publish